Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 have been examined.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parduhn et al. (US 5,299,111) in view of Houten et al. (US 5,654,705), further in view of Diba (US 2010/0182164)
As per claim 1, Parduhn shows a pedestrian (col. 3, line 44) warning device (traffic signal 10) , comprising 
a warning device body (housing 22) having a cavity (hollow area) and an open end portion (open end 23 and 24; col. 4, lines 42-43; Fig. 1-2), 
a grille cover (the combined baffle between 36,38,40,42,44 and 46; Fig. 1, 5, 17; col. 1, line 22 – col. 2, line 10; col. 4, line 63 – col. 5, line 3) arranged on the end portion of the warning device body (Fig. 1,5,17), wherein 
the grille cover comprises at least two grille layers (any two of the baffle between 36,38,40,42,44 and 46) spaced at intervals from inside to outside (in between the channel of the visor 18), with each of the grille layers comprises a plurality of crossbeams (Fig. 6-7; col. 5, line 32- col. 6, line 17; the combination of the intersecting strips 77 and 78 and parallel strip 68 in respect to the slot 60, 66 arrangement be structured as a plurality of crossbeams), 
the crossbeams are arranged at intervals so as to form gaps (slots 60, 68) to enable gas to flow between adjacent crossbeams (it would have been obviously shown the opening of the slot which allowing at least air to be flowing between the slot), and 
a width of the gaps (the width of each of the slots) is not greater than a width of the crossbeams (at least the width of any of the intersecting strips 77 and 78 which can be oriented from one end of the baffle to another end of the baffle.  In addition, Parduhn states the size and shape of the slot can be changed as desired (col. 5, line 37-45), therefore it would have been obvious at the time the invention was made to change the width of the gaps is not greater than a width of the 
the crossbeams of adjacent grille layers are interleave with each other (the orientation of each of the baffles and the associated crossbeams can be interleave with each other in order to allow or prevent different light to be travelled through in the non-aligned position; col. 2, lines 5-10).
The invention of Parduhn does not explicitly mention a sound generating device mounted inside the cavity.
In the analogous art, Houten shows a warning device 28 having warning device body housing and a sound generating device (56 in view of 58) mounted with the other control circuitry 16,52,54; Fig. 8; col. 7, line 59 – col. 8, line 5). It would have been obviously at the time the invention was made the sound generating device would be contained or located inside the housing as such hollow or cavity of the housing as known in the art for protection from external environment.  
In the analogous art, Diba shows a pair of speakers 50 are located on the bottom of the housing 52 (Para. 32; Fig. 4).  It would have been obviously at the time the invention was made part of the circuitry of the speaker would be located and mounted inside the housing which would include a cavity.
Therefore, it would have been obvious at the time the invention was made the invention of Houten and/or Diba can be modified to include warning device body having a cavity and a sound generating device mounted inside the cavity because it would provide protection for the circuity such as speaker.  It would be an implementation of choosing from a finite number of identified, predictable solutions.

As per claim 2, the combined invention meets the limitation of claim and Parduhn shows the gaps in an inner grille layer (any one of baffle 36,46,44,42,40,38 which depending on the position and the specific one of the outer grille) are completely sheltered by the crossbeams of an outer grille layer (any one of baffle 46,44,42,40,38,34 depending on the position and the specific one of the inner grille)  (Fig. 1, 5, 17).
As per claim 3, the combined invention meets the limitation of claim and Parduhn shows the grille cover comprises an inside grille layer (any one of baffle 36,46,44,42,40,38 which depending on the position and the specific one of the outer grille)  and an outside grille layer (any one of baffle 46,44,42,40,38,34 depending on the position and the specific one of the inner grille), and an extension direction of the crossbeams of the inside grille layer and an extension direction of the crossbeams of the outside grille layer are consistent (Fig. 1, 5, 17).
As per claim 4, the combined invention meets the limitation of claim and Parduhn shows outer surfaces of the respective crossbeams of the inside grille layer have reinforcing ribs extending outwards (Fig. 8-11, col. 6, lines 1-10).  
As per claim 5, the combined invention meets the limitation of claim and Parduhn shows 1outer ends of the reinforcing ribs are located inside the outside grille layer (Fig. 8-11, col. 6, lines 1-10).    

As per claim 7, the combined invention meets the limitation of claim and Parduhn shows
the grille cover further comprises a housing (visor 18 and/or housing 22) arranged around the grille layers, the grille layers are fixedly connected in the housing, and the housing is connected to the one end portion of the warning device body (Fig. 1, 2, 17; col. 4 lines 10-20).
As per claim 8, the combined invention meets the limitation of claim and Parduhn shows two end portions of each of the crossbeams are fixedly connected to the housing, respectively (Fig. 1 and 17; the perimeter of the baffles contains two end portions of each of the crossbeams which are are fixedly connected to the housing, respectively).
As per claim 9, the combined invention meets the limitation of claim and Parduhn shows
an overall shape of the grille layers is circular or rectangular (Fig. 1 and 17).
As per claim 10, the combined invention meets the limitation of claim and Houten and/or Diba shows the sound generating device comprises a loudspeaker (Houten: 56 in view of 58; Diba: speaker 50), and the grille cover is arranged outside the loudspeaker (since the combined invention in view of Houten and/or Diba the speaker or at least portion of the sound generating device is inside the cavity (the housing of Parduhn in view of the modified speaker arrangement of Houten and/or Diba), therefore the griller cover would have been obviously arrange outside of the speaker (Parduhn Fig. 1).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689